
	
		II
		110th CONGRESS
		1st Session
		S. 1993
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To modify the boundary of the Hopewell Culture National
		  Historical Park in the State of Ohio, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hopewell Culture National Historical
			 Park Boundary Adjustment Act.
		2.Boundary
			 expansionSection 2 of the Act
			 entitled An Act to rename and expand the boundaries of the Mound City
			 Group National Monument in Ohio, approved May 27, 1992 (106 Stat. 185),
			 is amended—
			(1)by striking
			 and at the end of subsection (a)(3);
			(2)by striking the
			 period at the end of subsection (a)(4) and inserting ;
			 and;
			(3)by adding after
			 subsection (a)(4) the following new paragraph:
				
					(5)the map entitled
				Hopewell Culture National Historical Park, Ohio Proposed Boundary
				Adjustment numbered 353/80,049 and dated June,
				2006.
					;
				and
			(4)by adding after
			 subsection (d)(2) the following new paragraph:
				
					(3)The Secretary may
				acquire lands added by subsection (a)(5) only from willing
				sellers.
					.
			
